 1

 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT COURT
 7
                                  EASTERN DISTRICT OF CALIFORNIA
 8

 9
     KAREEM J. HOWELL,                                 )   Case No. 1:18-cv-00311-LJO-EPG (PC)
10                                                     )
                     Plaintiff,                        )   ORDER DIRECTING THE CLERK OF
11                                                         THE COURT TO CLOSE THE CASE
                     v.                                )
12                                                     )
                                                           (ECF No. 38)
     J. BURNES, et al.,                                )
13                                                     )
                     Defendants.                       )
14                                                     )
15                                                     )
                                                       )
16
             On March 1, 2019, the parties filed a stipulation to dismiss this action with prejudice.
17
     (ECF No. 38). All parties have agreed to the dismissal. Id. In light of the stipulation, the case has
18
     ended and is dismissed. See Fed. R. Civ. P. 41(a)(1)(A); Wilson v. City of San Jose, 111 F.3d 688,
19
     692 (9th Cir. 1997); Concha v. London, 62 F.3d 1493, 1506 (9th Cir. 1995) (“Even if the
20
     defendant has filed a motion to dismiss, the plaintiff may terminate his action voluntarily by filing
21
     a notice of dismissal under Rule 41(a)(1).”). Accordingly, the Clerk of the Court is DIRECTED
22
     to close this case.
23

24
     IT IS SO ORDERED.
25

26       Dated:     March 4, 2019                                /s/
                                                           UNITED STATES MAGISTRATE JUDGE
27

28


                                                      1
